Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election of Group II filed 7/27/22 has been received.

Claim(s) 6,7,8,15,16,17,18 is/are rejected under pre-AIA  35 U.S.C. 102(a,b)1 as being anticipated by Lee 2,589,545.
As to claims 6,8,15,17,18, Lee 2,589,545 teaches a method/system to operate electrochemical gas sensor and control system, including (Figure 3) interrogating the sensor to determine status (either step 106 or 108 or 110); changing sensitivity (line 13, p. 6; step 112) via the system based on the results of interrogating of the sensor.  Such is carried out in the processor (Figure 2).  The gas is combustible (second paragraph, p. 1).
As to claims 7,16, note “SET COTROUBLE=1” (Figure 3), the 1 indicate of “trouble” (line 12, p. 6).

Claim(s) 6,7,15,16,18 is/are rejected under pre-AIA  35 U.S.C. 102(a,b)2 as being anticipated by WO 2005003755.
As to claims 6,7,15,16, WO 2005003755 teaches a method/system to operate a gas sensor system including a gas sensor and control system, including: 
“ 
    PNG
    media_image1.png
    130
    925
    media_image1.png
    Greyscale
 “  

In particular, it teaches interrogating the sensor to determine it’s statues when ammonia content is zero/small; and changing either the bias  or output (i.e. parameters of the sensor) via a system on the basis of the interrogation.  A control unit provides/receives the signals, especially bias voltage 17.  One might call such a set point.  Sensor senses exhaust gas of a vehicle.

Claim(s) 6,7,15,16,18 is/are rejected under pre-AIA  35 U.S.C. 102(a,b)3 as being anticipated by Hartwig 5,239,492.
As to claim 6,7, Hartwig et al 5,239,492 teaches a method/system to operate a sensor system including sensor and controller, including (line 36, col. 12): monitoring the sensor to determine a value indicative that the signal is out of the sensor’s range; changing the range by calibration on the basis of the signal’s value.  Such is carried out by processor.  Gas includes carbon dioxide.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pratt et al 2009/0126454 teach operating a sensor to detect H2S and data processor, including determining measurements (H2S, H2) of a sample (Figure 2); and based on such determining concentration of H2S.  The sensor is sensitive to both H2S and H2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 102(a)(1) if AIA .
        2 102(a)(1) if AIA .
        3 102(a)(1) if AIA .